UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION12(g) OF THE SECURITIES EXCHANGE ACT OF 113 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 . Commission File Number:000-51716 eDOORWAYS CORPORATION, INC. (Exact name of registrant as specified in its charter) 820 West Third Street, Suite 1103 Austin, TX 78701 (866) 482-3829 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common stock, $.001 par value (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule12g-4(a)(1) x Rule12g-4(a)(2) o Rule12h-3(b)(1)(i) o Rule12h-3(b)(1)(ii) o Rule15d-6 o Approximate number of holders of record as of the certification or notice date:182 Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this certification/notice to be signed on its behalf by the undersigned hereunto duly authorized person. Dated: May 11, 2010 eDOORWAYS CORPORATION, INC. By: /s/ Gary F. Kimmons Gary F. Kimmons Chief Executive Officer and Chief Financial Officer
